Citation Nr: 1745302	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-31 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for left knee strain with arthralgia, which is currently rated as 10 percent disabling since March 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 9, 1983 to February 3, 1987 and from July 5, 1989 to November 1, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied a compensable evaluation for the Veteran's service-connected left knee disability.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference Board hearing.  A transcript of the hearing is of record.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran testified on the record during his March 2017 Board hearing that he wished to withdraw the appeal of his claim of entitlement to an increased evaluation for left knee strain with arthralgia.  Further, in a letter dated March 30, 2017, the Veteran's representative submitted a signed written statement by the Veteran again stating this request.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, prior to the promulgation of a decision by the Board, the Veteran testified on the record during his March 2017 Board hearing that he wished to withdraw the appeal of his claim of entitlement to an increased evaluation for left knee strain with arthralgia.  Moreover, in a correspondence dated March 30, 2017, the Veteran's representative submitted a signed written statement by the Veteran reiterating this request.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased evaluation for left knee strain with arthralgia is dismissed.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


